IN THE COURT OF APPEALS OF IOWA

                                      No. 19-0901
                               Filed September 11, 2019


IN THE INTEREST OF N.R.,
Minor Child,

B.P., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Rachael E. Seymour,

District Associate Judge.



      A mother appeals the termination of her parental rights. AFFIRMED.




      Susan R. Stockdale, West Des Moines, for appellant mother.

      Thomas J. Miller, Attorney General, and Anagha Dixit, Assistant Attorney

General, for appellee State.

      Magdalena B. Reese, Des Moines, guardian ad litem for minor child.




      Considered by Vaitheswaran, P.J., and Doyle and Bower, JJ.
                                           2


BOWER, Judge.

          A mother appeals the juvenile court order terminating her parental rights.

She claims the child could have been returned to her care at the time of the hearing

and, alternatively, requests an additional six months to reunite with the child. We

affirm.

          We review termination-of-parental-rights cases de novo. In re A.B., 815

N.W.2d 764, 773 (Iowa 2012). “There must be clear and convincing evidence of

the grounds for termination of parental rights.” In re M.W., 876 N.W.2d 212, 219

(Iowa 2016). There is clear and convincing evidence where there are “no serious

or substantial doubts as to the correctness [of] conclusions of law drawn from the

evidence.” In re D.W., 791 N.W.2d 703, 706 (Iowa 2010) (citation omitted). The

paramount concern in termination proceedings is the best interest of the child. In

re J.E., 723 N.W.2d 793, 798 (Iowa 2006).

          B.P. is the mother of N.R., born in 2014. S.R. is the mother’s long-time

paramour and biological father of N.R.; J.U., the mother’s husband, is the legal

father of the child. J.U. has not been a part of the child’s life and did not participate

at any point in the proceedings. The mother’s rights to two other children were

terminated in 2010, due in part to substance-abuse problems.

          In December 2017, the mother was reported to the Iowa Department of

Human Services (DHS) for using methamphetamine. The child had been staying

with the paternal grandmother since July due to the parents’ lack of housing. In

January 2018, the mother consented to the removal of the child when her drug use

resulted in the revocation of her probation and incarceration. The child was
                                          3


adjudicated a child in need of assistance (CINA) on March 23. In April, the child

was placed in a paternal uncle’s home.

         The mother has a twenty-year history of methamphetamine use, with a

sober period of several years including the time period when she was pregnant

with the child. She admitted to relapsing in early 2017. Despite the removal of the

child and revocation of her probation in the beginning of 2018, the mother did not

seek treatment until May 31, when she entered an inpatient treatment program

following three months in jail.   She struggled with the schedule and rules of the

residential program and left in July. She successfully continued her treatment on

an outpatient basis; at the time of termination the mother had been sober for nearly

one year. However, the juvenile court noted she was living with the biological

father, with whom she had used drugs in the past. Both parents were members of

a Facebook group depicting drug use, which they claimed was motivation to stay

sober.

         The mother did not reliably attend visitation until she entered treatment.

Visitation remained supervised through the termination hearing, in part due to the

parents’ defensiveness and raised voices in response to any changes or

information requests. The mother did not consistently call the child to maintain

contact outside visitation hours. When the child was hospitalized three days in

September 2018 for surgery, the mother only visited when the father was available

to visit—during the surgery itself and approximately one hour of the following two

days while the child was in recovery. She did not follow through with additional

supervised time offered by the child’s guardian and turned down the chance to

spend Christmas with the child at the guardian’s home.
                                           4


         The child began individual therapy in mid-June; the child’s therapist also

conducted family sessions with the parents and child. The child was diagnosed

with an adjustment disorder with anxiety. The therapist and DHS recommended

individual therapy for the parents, but they did not consistently comply with the

recommendation until November.1 In addition to the child’s and family therapy, the

parents began couple’s therapy to develop their relationship and parenting

abilities. The mother attended mental-health sessions while in substance-abuse

treatment. The child’s therapist was concerned by family therapy incidents where

the father would raise his voice towards the mother and neither parent noticed

negative reaction behaviors from the child. The parents have not addressed past

domestic-violence issues in their therapy.

         The father engaged in inappropriate sexual behaviors in late 2018 via

Facebook and was accused of having sent disturbing sexual messages to his

niece. The mother either did not believe or otherwise showed little concern about

the accusations.

         A psychological evaluation diagnosed the mother with borderline intellectual

functioning. The report noted her trauma history and found she possesses an

insufficient ability to appreciate dangers and an inability to engage in problem

solving.     The psychologist recommended the mother participate in intensive

services and skills-oriented therapy to address her underlying problems and

develop her behavioral and problem-solving skills.




1
    Some therapy delays were due to changes in insurance coverage.
                                             5


       At the termination hearing on March 14, 2019, the child’s therapist opined

the parents were not interested in working on their parenting skills and were

uninvolved in the child’s therapy. With respect to the mother, the therapist said,

“[The mother] rarely responded to anything.” The juvenile court terminated the

mother’s parental rights under Iowa Code section 232.116(1)(f) and (g) (2019).

The mother appeals.2

       “[W]e may affirm the juvenile court’s termination order on any ground that

we find supported by clear and convincing evidence.” D.W., 791 N.W.2d at 707.

After reviewing the record, we find grounds for termination exist under section

232.116(1)(f).

       Pursuant to section 232.116(1)(f), the court may order termination of a

parent’s rights to a child when (1) the child is four years of age or older, (2) the

child has been adjudicated CINA, (3) the child has been removed from the parent’s

custody for at least twelve consecutive months, and (4) clear and convincing

evidence shows the child cannot be returned home at present.             The mother only

contests the court’s finding the child could not be returned to her custody either at

the time of the hearing or within six months.

       The mother had recently begun consistent mental-health therapy for her

underlying issues. She has not consistently participated in the child’s therapy or

demonstrated an understanding of how her behaviors could affect the child. The

mother’s actions—not attending extra visitations without the father, choosing to

spend holidays away from the child instead of spending time at the guardians’


2
 The biological father’s appeal was dismissed because it was filed late, depriving the court
of jurisdiction to consider the appeal.
                                           6


home, and supporting the father when his sexual behaviors presented an obstacle

to reunification with the child—show her paramour is more important to her than

the child. The mother has not demonstrated any ability to live alone, depending

on the father for her housing and transportation needs. We find the child could not

be returned to the mother’s home at the time of the trial.

       The mother also maintains she should be allowed additional time to work

toward reunification. When granting additional time, the court must “enumerate

the specific factors, conditions, or expected behavioral changes” the court believes

will occur so the need of removal will no longer exist at the end of the additional

six months. Iowa Code § 232.104(2)(b). The juvenile court found, “Based on

mother and father’s individual history, there is little evidence that their behaviors

will change.” In particular, the parents’ lack of insight in the consequences of their

actions and failure to fully participate in therapy until just prior to the permanency

hearing troubled the court.        The court also noted each parent had prior

opportunities to engage in services relating to their other children and chose not to

do so. Based on this record, we find a six-month extension unwarranted.

       The mother argues the child’s need for permanency is insufficient to find the

child’s best interests include termination of her rights. “It is well-settled law that we

cannot deprive a child of permanency after the State has proved a ground for

termination under section 232.116(1) by hoping someday a parent will learn to be

a parent and be able to provide a stable home for the child.” In re P.L., 778 N.W.2d

33, 41 (Iowa 2010). Instead, we “give primary consideration to the child’s safety,

to the best placement for furthering the long-term nurturing and growth of the child,

and to the physical, mental, and emotional condition and needs of the child.” Iowa
                                           7


Code § 232.116(2). The mother has only begun mental-health treatment to deal

with decades of drug abuse and mental-health traumas. The paternal uncle’s

family seeks to adopt the child and has made the child’s needs a priority, including

necessary medical care, therapy, and incorporating the child into their family. We

find terminating the mother’s parental rights is in the child’s best interest.

       AFFIRMED.